          Case 2:14-cv-04687-ER Document 365 Filed 01/27/21 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOS SOUROVELIS, et al.,              :     CIVIL ACTION
                                          :     No. 14-4687
            Plaintiffs,                   :
                                          :
     v.                                   :
                                          :
CITY OF PHILADELPHIA, et al.,             :
                                          :
            Defendants.                   :


                                   O R D E R

            AND NOW, this 27th day of January, 2021, upon

consideration of “Plaintiffs’ Consent Motion and Memorandum in

Support of Final Approval of Class Certification and Consent

Decree on Plaintiff’s Fifth and Sixth Claims for Relief” (the

“Restitutionary Claims Consent Decree”) (ECF No. 331), and after a

hearing on October 14, 2020, additional briefing on the cy pres

award, and a further telephonic hearing on December 14, 2020, for

the reasons stated in the memorandum filed on this same date, it

is hereby ORDERED that the motion to approve the Restitutionary

Claims Consent Decree is GRANTED in part and:

            a.    The Court certifies the following settlement class

as it meets the requirements of Federal Rules of Civil Procedure

23(a) and 23(b)(3). For purposes of the Fifth and Sixth Claims for

Relief in the Third Amended Complaint, the Restitutionary Class

shall consist of:

All persons who held or hold legal title to, or otherwise had or
have a legal interest in property against which a Statutory or
Common Law civil-forfeiture petition (i) was pending in the Court
of Common Pleas of Philadelphia County as of August 11, 2012; or
       Case 2:14-cv-04687-ER Document 365 Filed 01/27/21 Page 2 of 2


(ii) was filed in the Court of Common Pleas of Philadelphia County
on or after August 11, 2012 until the date the Court grants
preliminary approval.

          b.   The Court appoints Named Plaintiffs Christos

Sourovelis, Doila Welch, Norys Hernandez, and Nassir Geiger as

class representatives for the Restitutionary Class.

          c.   Upon consideration of the factors in Federal Rule

of Civil Procedure 23(g), the Court appoints the Institute for

Justice and David Rudovsky, Esq. of Kairys, Rudovsky, Messing,

Feinberg & Lin as Class Counsel.

          d.   The Court will approve, should it be filed, a

version of the Restitutionary Claims Consent Decree as discussed

and detailed in the memorandum of this same date, including its

permanent injunction provisions, as fair, reasonable, and adequate

under Fed. R. Civ. P. 23(e)(2).

          e.   The parties may file a joint modified

Restitutionary Claims Consent Decree which conforms to the

Restitutionary Fund distribution adopted by the Court no later

than March 1, 2021.

          f.   Should the parties file such a modified Consent

Decree, the Court will approve it and will retain jurisdiction to

effectuate and interpret the Restitutionary Claims Consent Decree.


          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.
                                   2
